The opinion of the court was delivered by
Williams, Ch. J.
The complaint in this case sets forth either fraud or misconduct of the court rendering the judgment. By the rules of the common law, a judgment of a court of competent jurisdiction cannot, in this way, be inquired into, or impeached. If the proceedings of the court were irregular, they could be examined by a superior court on a writ of error ; and if that remedy is taken away by statute, as it is by our statute, it does not follow that an audita querela will lie. The principles of law, as recognized and laid down in the case of Dodge v. Hubbell, 1 Vt. 491, are certainly adverse to the writ in the case before us. But, if it should be considered that the extended view which has been taken, in this state, of the nature and object of a writ of audita querela could be made to comprehend a case like the one under consideration, there is another view which will be fatal to'this writ. The judgment was rendered against the .complainant and .Stinehour jointly. It is either a *175valid judgment against both, or neither; and any proceedings had with a view to affect or vacate that judgment, or to prevent an execution issuing thereon .according to the terms of the judgment, should be had at the instance of both. The parties really injured are the defendants jointly, against whom the judgment was rendered. A new trial cannot be granted in a civil case on the motion of one of the defendants.
In the case of Bond v. Sparks et al., 12 Mod. 275, where, in trespass for assault and battery, a Verdict Was found in favor of two of the defendants, and against Sparks, the other defendant, the court said a new trial could not be granted except against all, and the two who were acquitted having consented, a new trial was awarded against all. The case of Parker v. Godin, 2 Str. 814, and Buller’s N. P. 326, are to the same effect, that the verdict must stand or fall in toto. So all the defendants must join .in a writ of error, notwithstanding some were acquitted, 3 Salk. 146. In Corbett v. Barnes, Cro. Car. 443, an audita querela was brought by three to avoid a judgment against the' three, where one of them only was taken in execution upon the judgment, the other not being touched. The same reason, which required the decision in those cases, would require a similar one in the case now before us. It would be unreasonable to subject a party to this writ on the complaint of each defendant, when there were several. The cases which have been read, where an audita querela has been brought by one alone of several defendants, are where that defendant was alone in execution, and the only object was to set aside or be relieved from the execution. We are satisfied, therefore, that this-writ is not well brought in the name of this complainant alone;. The judgment and execution- cannot be in part good and in part bad,. —good against one of the defendants, and not good against the other..
The judgment of the county court is therefore reversed, and judgment must be entered that the declaration of the complainant is insufficient.